  Case 1:19-cv-00231-TFM-B Document 5 Filed 06/14/19 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF ALABAMA

                                     PRISONER COMPLAINT
                            lFoR TNMATE ACTTONI UNDER 42 U.S.C. $ 1933

                                      KJ
Name                which you were convicted

?- lr*nl
Your prison number
                         L   c,   c    t) rtf,t                                                          t.;i,
                                                                                                         t
                                                                                                         I
                                                                                                                  t,


                                                                                                                  ,,,:
                                                                                                                  ,:;,
                                                                                                         ,...-
                                                   CIVL ACTION NO. 19-023I-TFM-B                         I :,
                                                                                                         .t:.
vs.6,n+,0{ Gi EsoN                            . (To be- supplipd by Clerk of Court)
  6trc<lrs 9a.LliVirl                                                                                    l        ..1


                                             Cl,ta,K Bii-loP                                             r..      I
                                                                                                                  1,1
                                                                                                                      "l



Name of Defendant(s)
                                             t-le*lAea l$ols4"al                                         1.. r.
                                                                                                         l r,.i
                                                                                                                  :,?:




  l-o*                                 voh'ap*/                ti*ftS                                    r.,
                                                                                                         li.r...t
                                                                                                                  ,i't




      o        l)       I             ok 3?oo                                                                t:.,
                                                                                                             ':
                                                                                                               -j
                                                                                                             :i:l
                                                                                                             :..      ,



Place     of                  and Address



                                       INSTRUCTIONS - READ CAREFULLY

A.  Complaint Form. You must file your original complaint and a copy for each named Defendant.
Your complaint must be clearly handwritten or typewritten. Do not use the back of a page. your
complaint must be signed by you; no notary is required. Anli false statement of material fact mav
serve as the basis for prosecution for perjury.

B. Proper Court. Your complaint can only be brought in this Court if a defendant is located in the
Southern District of Alabama and the rest of the defendants are located in Alabama or if your claim
            district. The Southern District of Alabama is comprised of the following counties:
arose in this
Baldwin, clarke, Choctaw, Conecuh, Dallas, Escambia, Hale, Marengo, Mobile, Monroe, perry,
Washington, and Wilcox.

C. Seoarate Case. It is necessary to file a separate complaint form for each claim unless the claims
are related to the same incident or issue.

D. Defendants. The persons who are listed as defendants in section III of the complaint are deemed
by the Court to be the only defendants to this action. A defendant's present addresi must be
provided. The Court is unable to serve process without the present idd.ess being furnished. The first
defendant listed in section III should be the defendant that you list in the style ofyour case on your
complaint form and motion to proceed without prepayment of fees and costs, if appticable, uri ury
other pleading filed with the Court.


  Rev. 8/1/15
     Case 1:19-cv-00231-TFM-B Document 5 Filed 06/14/19 Page 2 of 8




E. Pleadin&the Complaint. Your complaint      should not contain legal arguments, case law or statutory
citations. You are required to provide facts. Your complaint shall be a short and plain statement of
your claim and shall provide fair notice to each defendant ofthe claim against that defendant and of
the factual grounds upon which the claim rests.

F. Fees. This complaint   cannot be properly filed unless it is accompanied by the $400.00 filing fee, or
a motion to proceed  without prepayment of fees if you are unable to afford the filing fee and other
costs associated with prosecuting this action. tf IFP is granted the filing fee is $350.00.

         If you are unabie to pay the filing fee and service costs for this action, you may ask the Court
to let you proceed without prepayment of fees and costs. A blank motion for this purpose is included.

        If you wish to proceed without prepayment of fees and costs, you must complete and mail to
the Clerk of Court a copy of the "Motion to Proceed Without Prepayment of Fees" mailed to you with
this complaint. This motion will be returned to you without action unless you have an authorized
officer at the jail or prison complete the financial statement mailed to.you with this form.

        Even if the Court authorizes you to proceed without prepayment of filing fees, you are
obligated to pay the fulI $350.00. If you have the ability to pay a partial filing fee when your
complaint is filed, you will be required to pay an amount, based on your assets, of up to the greater of
20 percent of your average monthly balance in your prison account or your average monthly balance
for six months immediately preceding the filing of yoru complafnt. Thereafter, your prison account
will be garnished at the rate of 20 percent of your monthly income until the filing fee is paid.

G. Form of Pleadings. A11 pleadings and other papers fi1ed must be on 8 ll2" x 11" paper, legibly
handwritten or typewritten. Every document filed after the complaint must have the style of the case
and the docket number. Every pleading must be signed by you and must contain your address and
telephone number, if any; otherwise, the pleading will be stricken. See Fed. R. Civ. P. 11(a). No
notary is required.

H.  Certificate of Service. Each pleading filed after the complaint must contain a certificate of service
indicating that the pleading has been served on the opposing parties and the date that it was sent. A
pleading will be stricken if it does not contain this certificate of service. See Fed. R. Civ. P. 5.

I. Copies. This Court will not make copies of your complaint or pleadings unless you prepay the
required per page copying fee.

J. Form of Pleadings. Do not write letters to the Court.  A11 pleadings and documents should be sent
to the Clerk of the Court, and not to a magistrate judge or a district judge.

K.   No Evidence. No evidence shall be sent to the Court for filing or storing.


I.   PREVIOUS LAWSUITS.


                                                    2
  Case 1:19-cv-00231-TFM-B Document 5 Filed 06/14/19 Page 3 of 8




A'  Have you filed any other lawsuits in state or federal court dealing with the same
                                                                                      or similar facts
involved in this action:
       Yes( )             No(y'
                 nlto                   in state or federal court relating to your imprisonment:
" "';Jr"i               "tni:J"1;*
C' If your answer to questions A or B above is yes, describe each lawsuit in the space below. (If
there is more than one lawsuit, describe the additional lawsuits on another piece
                                                                                  oipaper, using this
same outline.)

       l   Parties to this previous lawsuit:

       Plaintiffs:



       Defendants:




       2. court (if federal coufi, name the district; if state court, name the county):


       3. Docket Number:

      4. were     you granted the opportunity to proceed without payment of filing fees?
      Yes(       ) No(      )

      5. Name ofjudge to whom            the case was assigned:

      6. If your case is no longer pending and has been dismissed, state the reason given by the
      lourt  as to
                 why your case was dismissed, i.e., frivolous, malicious, failed to siate a ciaim,
      defendants were immune, etc.




      7. Approximate       date of   filing lawsuit:

      8. Approximate      date of ruling by court:




                                                        J
  Case 1:19-cv-00231-TFM-B Document 5 Filed 06/14/19 Page 4 of 8




II.   YOUR PRESENT COMPLAINT.

A.    Place or institution where action complained of      occurred:_
B.    Date it occurred:


C. Is there a prisoner grievance     procedure in this institution?

D'    Did you present the facts relating to your complaint in the state prisoner grievance procedure?
         Yes( )         No( )
E. If your answer is yES:

         1. What steps did you take?

         2.   What was the result?

F. If your    answer is NO, explain why not:

G. Your claim (briefly explain your claim: what, when,    where, who; do not cite cases; you may,
without leave of court, add up to five (5) additional pages if necessary):




                                                       4
     Case 1:19-cv-00231-TFM-B Document 5 Filed 06/14/19 Page 5 of 8




 III. PARTIES.
 A. Plaintiff   (Your name/AIS):

          Your present address

 B.   Defendant(s):

 1. Defendant (full   name)                   is employed   as              at

         His/her present address is
                                                                                  .


         (a) Claim against this defendant:



         (b) Supporting   facts (Include date/location of incident)   :




2. Defendant (fullname)                                      is employed   as

at

         His/her present address is   _
         (a) Claim against this defendanr:


         (b) Supporting facts (Include date/location of incident)




3. Defendant (full    name)                                      is employed as

at

        His/her present address is



                                                      5
  Case 1:19-cv-00231-TFM-B Document 5 Filed 06/14/19 Page 6 of 8




        (a) Claim against this defendant:


        (b) Supporting facts (Include datellocation of incident):




C. Additional Defendants: (If     there are additional defendants, you may list them on separare pages
using the same outline above).



IV. A. You must answer the following          questions:

       1. State the conviction(s) for which you are presently incarcerated:



       2. When     were you convicted?

       3. What is the term of your      sentence?

       4. When did you start serving this      sentence?

       5. Do you have any other convictions which form          the basis of a future sentence?
                 Yes( )         No(       )

       If   so, complete the following:

       (a) Date of conviction:

      (b) Term of sentence:

      6. What is your     expected end of sentence (E.O.S.) date?

      B. If this present lawsuit concerns your        criminar conviction or sentence,
      state whether your conviction has been:


                         Conviction                 Sentence
      Reversed          yes( ) no( )             yes( ) no( )
      Expunged          yes( ) no( )             yes( ) no( )
      Invalidated        yes( ) no( )            yes( ) no( )


                                                           6
      Case 1:19-cv-00231-TFM-B Document 5 Filed 06/14/19 Page 7 of 8
D




              Writ of habeas yes( ) no( )            yes( ) no( )
               corpus granted

          C' If you answered yes to any of the questions,     state the Court or entity that relieved you from your
              conviction or sentence and the date:




    V'    State briefly exactly what you want the Court to do for you     if you win (make no legal argument,
    cite no cases or statutes):




    vI'  AFFIRMATION. By my signature below, I swear or affrm under penalty of perjury that the
    facts set out in this complaint are true and correct.



     (-t-l ./?
    Date                                                            of Plaintiff Under Penalty of perjury)


                                                                                      e* Drz-
                                                     Crirrent Mailing

                                                      T,l ,rJ L .r-N          r   $J      Ptl       P,+", /<

                                               ls l-1 ,JtL-.ff1 tt
                                                     Telephone Number
                                                                                     _4A{e             1.    7S



                                                                                                     N




                                                          7
Case 1:19-cv-00231-TFM-B Document 5 Filed 06/14/19 Page 8 of 8
